UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4118


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ARNOLD RUSSELL THREET,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cr-00020-CCB-1)


Submitted:   September 22, 2015           Decided:   November 5, 2015


Before KING, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Szekely, LAW OFFICE OF ANDREW R. SZEKELY, LLC,
Greenbelt, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Bonnie S. Greenberg, Assistant United States
Attorney, Michael    Elliker, Student  Law  Clerk,  Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Arnold Threet pleaded guilty, pursuant to a written plea

agreement, to committing bank robbery, in violation of 18 U.S.C.

§   2113    (2012).        The    district        court    sentenced    Threet   to    120

months of imprisonment and three years of supervised release.

On appeal, Threet contends that the district court abused its

discretion        by    varying    upward     from        his   applicable    Sentencing

Guidelines range.          We affirm.

      We review a sentence’s substantive reasonableness under a

“deferential       abuse-of-discretion             standard.”        United   States   v.

Washington, 743 F.3d 938, 943-44 (4th Cir. 2014).                              We “must

defer to the district court and affirm a reasonable sentence,

even if we would have imposed something different.”                              Id. at

943-44.          When   faced     with    a   variant       sentence,    we    “consider

whether the sentencing court acted reasonably both with respect

to its decision to impose such a sentence and with respect to

the extent of the divergence from the sentencing range.”                         Id. at

944 (internal quotation marks omitted).

      A      variant        sentence          “carries          no   presumption       of

unreasonableness.”          Irizarry v. United States, 553 U.S. 708, 713

(2007).      Even a significant variance from the Guidelines range

“does      not    alone    render        [a   variant       sentence]    presumptively

unreasonable.”           United States v. Hargrove, 701 F.3d 156, 163

(4th Cir. 2012) (internal quotation mark omitted).                            While the

                                              2
extent of the variance is relevant, we must “give due deference

to the district court’s decision that the [18 U.S.C.] § 3553(a)

factors,   on   the    whole,   justify     the    extent       of   the   variance.”

Gall v. United States, 552 U.S. 38, 51 (2007).

     After reviewing the record, we conclude that the district

court did not abuse its discretion either in varying upward or

in the extent of its variance from Threet’s Guidelines range.

Threet committed a serious offense, has an extensive criminal

history that was not accounted for in his Guidelines range, and

has demonstrated a propensity to commit robbery when faced with

recurring bouts of substance abuse.               The district court properly

cited the need to protect the public due to individual factors

not sufficiently accounted for by the Guidelines.                       We thus find

no reversible error in the district court’s sentence.

     Accordingly, we affirm the district court’s judgment.                          We

dispense   with       oral   argument     because        the    facts      and   legal

contentions     are   adequately   presented        in    the    materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        3